Citation Nr: 1440093	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to increased ratings for residual sprain and strain of the low back with degenerative disc disease (DDD) and retrolisthesis at L5-S1, currently assigned "staged" ratings of 10 percent prior to February 5, 2011, 40 percent from December 5, 2011 to June 2, 2013, and 10 percent from June 3, 2013.

5.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder (GERD)/hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1977, from September 1990 to April 1991, and from December 1995 to September 1996.  These matters are before the Board of Veterans' Appeals from February 2009 (hypertension), October 2011 (low back), and April 2013 (left eye, right knee, GERD/hiatal hernia) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). In July 2013, the RO assigned staged ratings for the low back disability, awarding 40 percent from December 5, 2011 to June 2, 2013 and 10 percent from June 3, 2013.  In March 2014, a Travel Board hearing was held and a transcript is associated with the record.

The Board notes that in April 2013, the Veteran raised claims of service connection for an enlarged prostate and for erectile dysfunction as secondary to an enlarged prostate.  In April 2014, the Veteran raised claims for onychomycosis of his right big toe and for irritable bowel syndrome.  These matters have not been adjudicated by the agency of original jurisdiction (AOJ).  Thus, the Board does not have jurisdiction in these matters and they are referred to the AOJ for clarification and any appropriate action.

The issues of increased ratings for GERD/hiatal hernia and low back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's first period of service or in the first year following the Veteran's discharge from his first period of active duty, and is not shown to be related to his first period of service.

2.  Hypertension clearly and unmistakably existed prior to the Veteran's second and third periods of active duty service.

3.  The preexisting hypertension clearly and unmistakably was not aggravated by the Veteran's second and third periods of service.

4.  A right knee disability was not manifested in service or for many years thereafter and is not shown to be caused or aggravated by service.

5.  The Veteran is not shown to have a compensable eye disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104 (2013).  

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A.       §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

3.  Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection for hypertension, a right knee disability, and a left eye disability prior to their initial adjudication.  June 2008, February 2011, November 2011, May 2012, and February 2013 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board notes that in the March 2014 hearing the Veteran identified private treatment records from Wesley Hospital related to treatment for his knee in 1992.  The Board finds that VA has made reasonable efforts to obtain or assist in obtaining these records.  Notably, in a February 2013 letter, the Veteran was advised to submit any treatment records in his possession and/or to complete authorizations to obtain records.  He did submit an authorization for Baptist Medical Center, but did not submit one for Wesley Hospital.  Subsequently, in the March 2014 hearing, the undersigned held the record open for a period of time (60 days) agreed to by the Veteran so that he could obtain these records.  Again, no records were obtained.  Accordingly, the Board finds that VA has made reasonable efforts to obtain or assist in obtaining these records.    

The RO arranged for VA examinations in January 2014 (hypertension), February 2013 (right knee), and February and March 2013 (left eye).  The Board finds that the reports from these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  They contain the specific clinical findings and informed discussion of the pertinent history and features of the disability needed for proper consideration of the claim.  The Veteran was also afforded the opportunity to give testimony before the Board.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2014, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating those claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as hypertension and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including hypertension and arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

Hypertension

On June 1974 examination, the Veteran's blood pressure was 128/74.  On May 1977 examination, the Veteran's blood pressure was noted to be 120/80.  On May 1977 and April 1981 reports of medical history, the Veteran denied having high blood pressure.  A May 1989 treatment record that the Veteran's blood pressure was 140/80 and made a notation regarding blood pressure medication.  On March 1991 examination, the Veteran's blood pressure was 122/78.  On May 1991 report of medical history, the Veteran indicated that he did not know if he had high or low blood pressure.  An August 1994 annual medical certificate noted that the Veteran reported a history of borderline hypertension, but was receiving no treatment.  In February 1995, the Veteran reported high blood pressure, but indicated he was taking no medications for such.  He was noted to be fully fit.  On August 1995 examination, the Veteran's blood pressure was 132/82.  On August 1995 report of medical history, the Veteran again indicated that he did not know if he had high or low blood pressure.  In September 1995, the Veteran underwent cardiovascular risk screening, which noted blood pressure of 132/82 (with the limit being 160/90).  It was noted that he did not exceed the primary screen limits.  In April 1997, November 1997, July 1998, December 1998, and December 1999, the Veteran reported having no medical problems.  The Veteran again underwent cardiovascular risk screening in March 2000 and his blood pressure was noted to be 140/88, below the screen limit.  On March 2000 examination, the Veteran's blood pressure was 140/88.  He was instructed to follow up regarding "HTN/DM."  In November 2000, the Veteran reported having no medical problems.

A March 2009 VA treatment record noted that the Veteran has hypertension.  An October 2011 record noted that the Veteran's blood pressure of 139/89 was above goal of 130/80 and places him at a high risk for heart disease.

On January 2014 VA hypertension examination, the examiner noted that the Veteran was originally diagnosed with hypertension in 1989.  The examiner noted that he was initially placed on medication, but later discontinued the medication stating that his blood pressure was borderline.  The examiner noted that around year 2000, the Veteran started taking blood pressure medication on a regular basis again.  The Veteran indicated no history of complications related to his hypertension.  The examiner then opined that the hypertension was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  He explained that he could find no evidence of aggravation in the Veteran's STRs and noted that the Veteran did not take blood pressure medication while on active duty and only started taking the medication regularly around year 2000.  

In March 2014, the Veteran testified that he isn't aware if he had problems with hypertension while on active duty.  He stated that he did not go to sick call and because he was a squad leader, did not want to be perceived as weak.  He stated that he believes "being activated (in service) back and forth and [his] family situation
 aggravated his hypertension."  Tr. at 16-17.

As an initial matter, the evidence does not show and the Veteran does not contend that service connection for hypertension is warranted because it was incurred during his first period of service in the 1970s or because it was manifested to a compensable degree within the first postservice year of his period of service that ended in 1977.  Accordingly, service connection for hypertension based on the Veteran's first period of service is not warranted on a direct or presumptive basis.  

The Veteran contends that his hypertension began prior to his second period of active duty service in 1989 and that it was aggravated by his second and/or third periods of service.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The service entrance examinations for the Veteran's second and third periods of active service are not of record.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009).  In this case, as there is no service entrance examination report to indicate otherwise, the Board finds on the evidence that is of record that hypertension was not noted at entry to the Veteran's second and third periods of active duty service in September 1990 and December 1995, respectively.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service beginning in September 1990 and in December 1995.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service.  The Board finds that hypertension clearly and unmistakably existed prior to the Veteran's second and third periods of active duty service.  First, the Veteran himself acknowledged that he was treated for hypertension prior to entrance into his second and third periods of active service.  Second, his STRs show that he was on blood pressure medication in 1989.  Based on this evidence, the Board finds clear and unmistakable evidence that hypertension preexisted his second and third periods of service.

The Board also finds that the evidence demonstrates that the preexisting hypertension clearly and unmistakably was not aggravated by service.  In this regard, the Board notes that on March 1991 examination, the Veteran's blood pressure was in a normal range of 122/78.  Although the Veteran reported a history of borderline hypertension in August 1994 and high blood pressure in February 1995, examination findings show otherwise.  Notably, on August 1995 examination, his blood pressure was 132/82.  In September 1995, a cardiovascular risk screening noted that his blood pressure did not exceed the primary screen limits.  Further, the Veteran consistently reported no medical problems from April 1997 to December 1999.  It was not until March 2000 that the Veteran was instructed to seek follow-up treatment for hypertension.  Accordingly, the Board concludes that the presumption of soundness has been rebutted in this case.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In this case, the Board finds that the Veteran's hypertension disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  As noted above, the STRs reflect no increase in severity in the Veteran's hypertension during either his second or his third period of active duty.  In addition, in January 2014, the Veteran was afforded a VA examination for hypertension and the VA examiner opined that hypertension was not aggravated by the Veteran's active duty service.  The claims file was reviewed.  The examiner noted that the Veteran was originally diagnosed with hypertension in 1989 and received treatment, but then discontinued the medication.  The examiner noted that it was not until year 2000 when the Veteran started taking medication for his blood pressure on a regular basis.  The examiner indicated that he could find no evidence of aggravation in the Veteran's STRs.

In finding clear and unmistakable evidence of no aggravation, the Board places significant probative value on the absence of an increase in complaints or treatment for hypertension during the Veteran's second and third periods of active duty service and specifically that on March 1991 examination (the examination dated closest to when the Veteran was diagnosed with hypertension), the Veteran's blood pressure was in a normal range.  The Board also places significant probative value on the January 2014 VA examination undertaken to specifically address this issue.  The VA examiner's opinion was based on a review of the record and an examination of the Veteran and included citation to the Veteran's medical history and the factual record.  Because his opinion is supported a clearly detailed rationale, the Board finds it persuasive.

The Board has also considered the Veteran's lay statements; however, his statements primarily indicate his belief that service connection is warranted for hypertension-although he acknowledged in his notice of disagreement that he has learned that hypertension is hereditary.  The record does not include reports of symptoms during service which the Veteran has related to hypertension.  In fact, the January 2014 examination report noted that "[h]e gives no history of complications related to hypertension" and describes the Veteran as "asymptomatic."  Generally, a Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465, 470.  However, while a Veteran is competent to report symptoms as they come to him through his senses, the permanent worsening (aggravation) of hypertension is not the type of determination that a lay person can provide competent evidence.  The Veteran's hypertension is complex, as it involves disease processes of the cardiovascular system and can only be diagnosed by specialized medical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render an opinion as to whether his hypertension was aggravated by service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

Accordingly, because the preponderance of the evidence is against a finding that hypertension began during or is related to the Veteran's first period of service; or was manifested within the first year after separation from that period of service; or that the hypertension that preexisted his second and third periods increased in severity during his later periods of service, the claim must be denied.

Lastly, it is the Board's conclusion that the provisions of 38 C.F.R. § 3.317, pertaining to disability resulting from "undiagnosed illnesses" or "medically unexplained chronic multisymptom illnesses," are inapplicable with respect to this appellate issue, since appellant's condition has been medically diagnosed as hypertension.  Therefore, the claimed disability is not due to "undiagnosed illnesses" or "medically unexplained chronic multisymptom illnesses."  Therefore, the appeal in this matter must be denied.

Right Knee

The Veteran contends that he has a right knee disability due to his service.

On May 1977 examination, the Veteran's lower extremities were normal on evaluation.  On May 1977 report of medical history, the Veteran denied swollen or painful joints, arthritis, and trick/locked knee.  On April 1981 and May 1986 examinations, the Veteran's lower extremities were normal on evaluation.  On April 1981 and May 1991 reports of medical history, the Veteran specifically denied swollen or painful joints, arthritis, and trick/locked knee.  A July 1992 treatment record noted that the Veteran injured his left knee and was noted to have degenerative joint disease of the left knee.  An August 1994 annual medical certificate noted that the Veteran was complaining about his knee, which he injured in July 1992 on the field.  On August 1995 examination, the Veteran's lower extremities were normal on clinical evaluation.  On August 1995 report of medical history, the Veteran again denied swollen or painful joints, arthritis, and trick/locked knee; he reported no medical problems.  In April 1997, November 1997, July 1998, December 1998, December 1999 and November 2000, the Veteran reported having no medical problems.  On March 2000 examination, the Veteran's lower extremities were noted to be normal.

On February 2013 VA knee examination, the examiner diagnosed osteoarthritis of the right knee.  The Veteran reported injuring his right knee during Advance NCO training in 1992 and that when seen at the local emergency department, he was told he had arthritis of the right knee.  The Veteran reported that he has continued to have pain on and off and stiffness which has increased with time.  The examiner noted that on review of the claims file, he found that the Veteran was seen in July 1992 for a left knee condition and that an annual medical certificate noted a complaint of right knee pain.

In March 2014, the Veteran testified that he injured his right knee while playing soccer during NCO training in the National Guard in 1992.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) .

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  The STRs reflect "NG/AT," indicating that the Veteran was on active duty training at the time of the documented 1992 left knee incident.

It is not in dispute that the Veteran currently has a right knee disability, and specifically osteoarthritis, as such is shown by February 2013 VA examination.  However, a right knee disability was not shown to be manifest during any period service or in the first postservice year after any of his three periods of active duty.  His STRs are silent for any right knee complaints, treatment, or diagnosis.  On subsequent (to 1992 when the Veteran reported injuring his right knee) examinations and reports of medical history, the Veteran's lower extremities were normal on clinical evaluation and he denied swollen or painful joints, arthritis, and trick/locked knee.  

The only evidence indicating that the Veteran sustained a right knee injury in service (or in the first postservice year) consists of his own accounts which began in 2012, approximately 20 years after his reported initial right knee injury.  While the Veteran's account of an injury in service or in the first postservice year is not inherently implausible, weighing all evidence bearing on the credibility of the account, the Board finds it lacks credibility and consequently probative value.  In essence, he asserts that he sustained a right knee injury in service and has had continuing problems with his right knee ever since.  The record provides no corroboration for that account, and what evidence there is in the matter contradicts his account.

In this regard, as noted above, the Veteran's STRs contain no mention of a right knee injury.  Significantly, his STRs show that in July 1992, he was treated for his left knee, but not his right knee.  An August 1994 annual medical certificate noted that the Veteran was complaining about his knee, which was injured in July 1992.  Again, this suggests that he was complaining about his left knee, as it was noted to be injured at that time, and not his right knee.  Additionally, the STRs show that the Veteran consistently denied right knee problems and medical examinations found his lower extremities to be normal on clinical evaluation.  Considering this evidence, the Board finds that the Veteran's accounts of a right knee injury in service in 1992 are not credible, as they are directly contradicted by the contemporaneous medical evidence.  In summary, the Board has weighed the Veteran's statements against the inconsistency of his reported history with the evidence of record and the absence of medical evidence for many years following service, and finds his recollections as to the particulars of a knee injury experienced in the distant past to be less probative.  Hence, service connection for a right knee disability on the basis that it became manifest in service and has persisted or that arthritis was manifest to a compensable degree within the first postservice year, is not warranted.

What remains for consideration is whether or not the Veteran's current right knee disability may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a complex medical process, such as arthritis, is a medical question and requires medical expertise.  See Jandreau, 492 F. 3d  at 1377.  The Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  

There is no probative evidence that shows or suggests that the Veteran's right knee disability may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.  

Lastly, it is the Board's conclusion that the provisions of 38 C.F.R. § 3.317, pertaining to disability resulting from "undiagnosed illnesses" or "medically unexplained chronic multisymptom illnesses," are inapplicable with respect to this appellate issue, since appellant's right knee condition has been medically diagnosed as arthritis.  Therefore, the claimed right knee disability is not due to "undiagnosed illnesses" or "medically unexplained chronic multisymptom illnesses."  Therefore, the appeal in this matter must be denied.

Left Eye

The Veteran contends that sand blew into his left eye during service injuring it and that his eye has been runny since.  

The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to the eye.  Postservice treatment records note the Veteran complaining of runny and watery eyes.

On February 2013 VA Gulf War general medical examination, the examiner specifically noted that the Veteran did not have any diagnosed illnesses for which no etiology was established.  On March 2013 VA eye conditions examination, the examiner noted that the Veteran does not now have and has not been diagnosed with an eye condition.  A slit lamp and external eye exam was normal.  The cornea, anterior chamber, iris, and lens were normal.  The examiner noted that the Veteran has no scarring or disfigurement attributable to any eye condition and has had no incapacitating episodes.  Following an examination, the examiner noted that the Veteran has presbyopia, which is "normal ocular exam for age."

In March 2014, the Veteran testified that his left eye was injured while serving in Saudi Arabia during a sandstorm.  He stated that sand became embedded in his eye.  He stated that the injury in service led to allergies and his eye constantly running, and not vision problems.  Tr. 27-29.

A May 2014 private medical record shows the Veteran was seen with complaints involving his left eye.  Following clinical examination, where clinical findings were normal and the Veteran was shown to have 20/20 vision, the examiner diagnosed emmetropia and presbyopia.  

Refractive error is not a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism.  Id.

The Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has a compensable eye disability, i.e., there is no evidence that he has an eye disability that was incurred or aggravated in service. 

As the above-cited governing regulations specifically indicate that refractive error is not a compensable disability, and the Veteran has not presented any evidence showing, or suggesting, that he has a compensable eye disability, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

The appeal seeking service connection for hypertension is denied.

The appeal seeking service connection for a right knee disability is denied.

The appeal seeking service connection for a left eye disability is denied.


REMAND

The Veteran testified that his low back disability has worsened.  Tr. at 3-4.  He was last examined by VA for this disability in June 2013.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.  Additionally, the Veteran indicated that he had an upcoming appointment with his doctor regarding his back in April 2014, and that he had requested a MRI.  Records of this treatment are not associated with the record and notably, there are no treatment records since October 2013 associated with the file.  Accordingly, updated treatment records should be obtained.

With regard to the Veteran's GERD/hiatal hernia, in his February 2014 substantive appeal, the Veteran stated that he is "bothered with every meal" he eats, even with a change in his diet.  The Veteran testified that he experiences difficulty swallowing and heartburn/indigestion every day.  He also reported pain from his chest that goes into his shoulder and arm.  Tr. at 23-24.  The Veteran was last examined by VA for this disability in February 2013.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.  Further, the Veteran testified that he underwent surgery in 2007 at Mississippi Baptist Hospital for an esophageal stricture/hiatal hernia.  In the April 2013 rating decision, the RO noted that the February 2013 VA examiner was unable to verify the esophageal strictures because he did not have records of these procedures.  Although records from Mississippi Baptist Hospital are of record, such do not include any evidence of esophageal strictures, other than one record noting a history of hernia surgery.  Accordingly, the Board finds that further development is needed to obtain treatment records, if any, regarding any surgery the Veteran had for hiatal hernia/esophageal strictures.

Accordingly, the case is REMANDED for the following actions:

1. After obtaining any necessary authorizations from the Veteran, develop any outstanding VA and private treatment records relevant to the claims remaining on appeal, to include:

a. Records of an appointment for the low back in April 2014 (and an associated MRI, if any); and
b. Records regarding surgery for a hiatal hernia/esophageal stricture in 2007 at Mississippi Baptist Medical Center.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected low back disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected GERD/hiatal hernia.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


